

116 HR 4036 IH: Volunteer Emergency Services Recruitment and Retention Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4036IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. King of New York (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the  Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to provide a better defined recruitment and retention
			 incentive program for volunteer emergency service workers.
	
 1.Short titleThis Act may be cited as the Volunteer Emergency Services Recruitment and Retention Act of 2019. 2.Elective treatment of length of service award plans as eligible deferred compensation plans (a)In generalSection 457(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(19)Additional special rules applicable to length of service award plans
 (A)In generalThe term eligible deferred compensation plan includes, at the election of its sponsor, any length of service award plan described in paragraph (11)(A)(ii) which meets the requirements of paragraph (11)(B). Any such election, once made, shall be irrevocable.
 (B)Special rulesIn the case of a length of service award plan whose sponsor has elected to have such plan treated as an eligible deferred compensation plan—
 (i)In generalSuch sponsor shall be treated as an eligible employer described in subsection (e)(1)(A), and, except as provided in clauses (ii) and (iii), such plan shall be administered in a manner consistent with the requirements of this section.
 (ii)Maximum deferral amountSubsection (b)(2) shall be applied by substituting the limitation on accruals in effect under paragraph (11)(B) for the lesser of— and all that follows through compensation, in subparagraph (B) thereof. (iii)Distribution requirementsSubsection (d)(1)(A) shall be applied by deeming a severance from employment to have occurred for purposes of clause (ii) thereof on the payment date under the terms of the plan..
 (b)Exemption from Employee Retirement Income Security Act of 1974For purposes of the Employee Retirement Income Security Act of 1974, a length of service award plan described in section 457(e)(11)(A)(ii) of the Internal Revenue Code of 1986 whose sponsor has elected under section 457(e)(19) of such Code to have such plan treated as an eligible deferred compensation plan shall not be treated as an employee pension benefit plan or a pension plan under section 3(2) of such Act (29 U.S.C. 1002(2)).
 (c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019. 